DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-131681 filed on 07/11/2018 and JP2019-108042 filed on 6/10/2019.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Ueno et al. (US 20150253844 A1, hereinafter Ueno).

Regarding Claim 1, Ueno teaches a display apparatus (Ueno, Fig. 6, Element 1 display device) comprising: 
(Ueno, Fig. 6, Element 32a Display Unit); and 
a controller that causes the display screen to display a composite image (Zeuno, Paragraph [0289], displays the composite images generated as described above)
in which a first image acquired by imaging a space by a camera  (Ueno, Paragraph [0090], an image captured by the imaging unit 40) and a second image representing at least one type of aerosol existing in the space  (Ueno, Fig. 1, Paragraph [0132], writing from/to the storage medium. control program 24a, the object data 24b, the acting data 24c; The three-dimensional object displayed in this way is, for example, smoke <read on aerosol>) are combined (Ueno, Paragraph [0116], The display device 1 composites the image P1b <read on first image> and the image P2b <read on second image> to generate an image P3b),, 
wherein a position of the at least one type of aerosol as seen in a depth direction in the first image is reflected in the second image (Ueno, Paragraph [0115], The movement of the three-dimensional object in the virtual space is reflected in the virtual space data 24d. As a result, the image for the right eye generated based on the virtual space data 24d and the object data 24b is changed to an image P2b in which the position of the three-dimensional object <read on aerosol> is moved in the right [0289], the user recognizes the display space 50 (see FIG. 38) having the depth in the Z-axis direction parallel to the user's eye direction),.

Regarding Claim 12, Ueno teaches the invention in claim 1.
Ueno further teaches wherein the at least one type of aerosol includes two or more types of aerosol, and the second image represents the respective two or more (Ueno, Paragraph [0094], [0105], [0132], The operating unit 13 receives basic operations such as activation, stop, and change of an operation mode <read on display modes> of the display device. The display object control unit 26 provides a function for managing what types of three-dimensional objects are arranged in a virtual space, and in what state each of the three-dimensional objects is. The three-dimensional object displayed in this way is, for example, smoke <read on type of aerosol>).


Regarding Claim 14, Ueno teaches an image processing apparatus (Ueno, Fig. 6, Element 1 display device) comprising: an acquisition circuit that acquires three-dimensional coordinate data representing a position, in a space, of at least one type of aerosol existing in the space; and a processor (Ueno, Paragraph [0090], an image captured by the imaging unit. [0095], the display units 32a and 32b may be projection devices that project images on retinas of the user using a light source such as a laser beam or the like), 
wherein the processor generates a composite image in which a first image acquired by imaging the space by a camera (Ueno, Paragraph [0090], an image captured by the imaging unit 40) and a second image representing the at least one type of aerosol existing in the space are (Ueno, Fig. 1, Paragraph [0132], writing from/to the storage medium. control program 24a, the object data 24b, the acting data 24c; The three-dimensional object displayed in this way is, for example, smoke <read on aerosol>) combined based on the three- dimensional coordinate data (Ueno, Paragraph [0116], The display device 1 composites the image P1b <read on first image> and the image P2b <read on second image> to generate an image P3b), and 
a position of the at least one type of aerosol as seen in a depth direction in the first image is reflected in the second image (Ueno, Paragraph [0115], The movement of the three-dimensional object in the virtual space is reflected in the virtual space data 24d. As a result, the image for the right eye generated based on the virtual space data 24d and the object data 24b is changed to an image P2b in which the position of the three-dimensional object <read on aerosol> is moved in the right [0289], the user recognizes the display space 50 (see FIG. 38) having the depth in the Z-axis direction parallel to the user's eye direction).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. (US 20150253844 A1, hereinafter Ueno), in view of Endo et al. (US 20180192881 A1, hereinafter Endo)
Regarding Claim 2, Ueno teaches the invention in claim 1.
(Ueno, Paragraph [0095], the display units 32a and 32b may be projection devices that project images on retinas of the user using a light source such as a laser beam or the like), and the controller generates the composite image by combining the first image and the second image (Ueno, Paragraph [0106], The image composite unit 27 provides a function for generating an image to be displayed in the display unit 32a and an image to be displayed in the display unit 32b by compositing an image <read on first image> in a real space and an image <read on second image> in the virtual space).
Ueno does not explicitly disclose but Endo teaches the projecting three-dimensional coordinate data representing the position of the at least one type of aerosol in the space onto the two-dimensional space (Endo, Paragraph [0115], [0166], converting the three-dimensional image data into two-dimensional projection image data, and using this projection image data; the position thereof can be defined in the same manner as the shot image and the group image. For example, the coordinates of the edge of the region can be used).
Endo and Ueno are analogous since both of them are dealing with display composite images in regard to the light effect. Ueno provided a way of displaying composite image by combining image from camera and the existing object in the space based on light effect. Endo provided a way of display composite image based on the light and the projected images in between different dimensions. Therefore, it would have 

Regarding Claim 3, the combination of Ueno and Endo teaches the invention in claim 2.
Ueno further teaches wherein the controller acquires the three-dimensional coordinate data from a sensor that acquires a position of the at least one type of aerosol in the space (Ueno, Paragraph [0092], [0112], [0132], display device 1 can arrange a three-dimensional object with an arbitrary size in an arbitrary position in the wide field of view. the three-dimensional object BL1 is arranged at a position corresponding to right above a position where the table T1 exists in the real space. The three-dimensional object displayed in this way is, for example, smoke <read on type of aerosol>), 
the controller converts the first image into a pseudo three-dimensional image (Ueno, Paragraph [0096], [0223], The imaging units 40 and 42 convert the captured images into signals. the control unit 22 composites and displays an image <read on pseudo three-dimensional image> in the virtual space including the three-dimensional object(s) and an image of the real space)
Ueno does not explicitly disclose but Endo teaches the controller generates the second image by projecting the three-dimensional coordinate data into the two-(Endo, Paragraph [0045], [0166], converting the three-dimensional image data into two-dimensional projection image data, and using this projection image data. the position of each shot image is assumed to be a position at the upper left corner of each shot image (a position where the X coordinate value is the minimum, and the Y coordinate is the maximum in FIG. 3) with respect to the reference position).
As explained in rejection of claim 2, the obviousness for combining of projection of images between different dimensions of Endo into Ueno is provided above.

Regarding Claim 9, Ueno teaches the invention in claim 1.
Ueno does not explicitly disclose but Endo teaches wherein the second image is a moving image including images that are switched as time passes, and each of the images corresponds to a distance from a reference position in the space (Endo, Paragraph [0004], light is irradiated for a plurality of times, and a series of shot images, acquired by each light irradiation, are combined and generated as an image of the object)
, and includes a contour indicating a boundary of a region, at the corresponding distance, in which the at least one type of aerosol exists (Endo, Paragraph [0098], The region of which distance from the surface of the object is at least 40 mm, Therefore the group image may be divided by the boundary between the mammary gland layer and the chest wall)


Regarding Claim 10, the combination of Ueno and Endo teaches the invention in Claim 9.
The combination further teaches wherein a density of the at least one type of aerosol is further reflected in the second image (Ueno, Paragraph [0119], [0132], the three-dimensional object displayed in this way is, for example, smoke <read on aerosol>; information including a type, shape information, a color, the degree of transparency, and the like is stored for each three dimensional object. It is noted the transparency of the smoke which is the density of the smoke).

Regarding Claim 11, the combination of Ueno and Endo teaches the invention in Claim 10.
(Ueno, Paragraph [0119], [0132], the three-dimensional object displayed in this way is, for example, smoke <read on aerosol>; information including a type, shape information, a color, the degree of transparency <read on density level>, and the like is stored for each three dimensional object. It is noted the transparency of the smoke which is the density of the smoke).

Claims 4, 6, 7, 8, 15-18, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. (US 20150253844 A1, hereinafter Ueno), in view of Liang et al. (US 20130302746 A1, hereinafter Liang)
	
Regarding Claim 4, Ueno teaches the invention in claim 1.
Ueno does not explicitly disclose but Liang teaches wherein the second image includes a contour representing a boundary of a region in which the at least one type of aerosol exists (Liang, Paragraph [0080], Clear imaging of the object surface, which is not flat but can have areas that are both smoothly contoured and highly ridged, requires that imaging optics have sufficient depth of field. Preferably, for optimal resolution)
and distance information representing a distance in the space from a reference position to a representative position of the region inside the contour (Liang, Paragraph [0104], [0126], Telecentric optics provides constant magnification within the depth of field, which is particularly useful for highly contoured structures that are imaged at a short distance. probe 104 can be held in position against the tooth, using the object surface as a positional reference for imaging. This provides a stable imaging arrangement and fixed optical working distance).
Ueno provided a way of displaying composite image by combining image from camera and the existing object in the space based on light effect.
Liang provided a way of display composite image based on the light and the returning light from reflection of the objects defined within boundaries
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate returning light and boundaries of object taught by Liang into modified invention of Ueno such that during the preparing the composite image, system will be able to using the returning light effect for the object within defined boundaries to properly and accurately displaying the object based on light effect. 

Regarding Claim 6, the combination of Ueno and Liang teaches the invention in Claim 4.
The combination further teaches wherein the distance information is a numerical value indicating the distance (Ueno, Fig. 6, Element 46 Distance Measuring Unit, Paragraph [0098], The distance measuring unit 46 measures distances to the real body existing in the image ranges of the imaging units 40 and 42. The distances to the real body are measured. [0121], determined based on a calculated value or a set value of frictional resistance between the three-dimensional object and a bottom surface. [0270], detected operation of "move two held cells in the Y-axis direction and cause the two cells to collide with each other", and a processing of "divide the numerical data of the cell in the Y-axis direction (+) by the numerical data of the cell in the Y-axis direction (-)" are associated with each other).

Regarding Claim 7, the combination of Ueno and Liang teaches the invention in Claim 4.
The combination further teaches wherein the distance information is a color that is predetermined according to the distance and is applied to the region inside the contour (Ueno, Paragraph [0080], [0119], Clear imaging of the object surface, which is not flat but can have areas that are both smoothly contoured and highly ridged. in the object data 24b, information including a type, shape information, a color, the degree of transparency, and the like is stored for each three dimensional object. It is noted when the color of the object is determined).

Regarding Claim 8, Ueno teaches the invention in Claim 1.
Ueno does not explicitly disclose but Liang teaches wherein the composite image represents a three-dimensional model including the space and a contour representing a boundary of a region in which the at least one type of aerosol exists  (Liang, Paragraph [0080], Clear imaging of the object surface, which is not flat but can have areas that are both smoothly contoured and highly ridged, requires that imaging optics have sufficient depth of field. Preferably, for optimal resolution).
Liang and Ueno are analogous since both of them are dealing with display composite images in regard to the light effect. Ueno provided a way of displaying 

Regarding Claim 22, Ueno teaches a non-transitory computer-readable storage medium storing a program for controlling a system (Ueno, Fig. 1, Element 24 Storage Unit, Paragraph [0102], The storage unit 24 may be configured by a combination of a portable storage medium as a memory card, and a read/write device that perform reading/ writing from/to the storage medium. control program 24a, the object data 24b, the acting data 24c, and the virtual space data 24d may be stored in the storage medium), the system comprising a sensor (Ueno, Paragraph [0096], The imaging units 40 and 42 electronically capture images using an image sensor) that includes a light source emitting irradiation light toward at least one type of object in a space (Ueno, Paragraph [0095], The display units 32 a and 32 b may be projection devices that project images on retinas of the user using a light source such as a laser beam or the like) and [[ a photodetector detecting return light returning from the at least one type of object the sensor outputting data representing a result of (Ueno, Fig. 1, Element 32a Display Unit), the program (Ueno, Fig. 6, Element 24a Control Program), when executed by the computer, performing: acquiring the data from the sensor  (Ueno, Paragraph [0090], [0101], a read/write device that perform reading/writing from/to the storage medium. an image captured by the imaging unit 40);
 generating three-dimensional coordinate data representing a position (Ueno, Paragraph [0264], the direction means an opposite direction to the direction toward the origin of the three-dimensional coordinate system. When the direction is described as the Y-axis direction (-), the direction means a direction toward the origin of the three-dimensional coordinate system), in the space, of the at least one type of object based on the data (Ueno, Paragraph [0132], writing from/to the storage medium. control program 24a, the object data 24b, the acting data 24c; The three-dimensional object displayed in this way is, for example, smoke <read on aerosol>); based on the three-dimensional coordinate data (Ueno, Paragraph [0170], changes the three-dimensional object based on the type, the position, and the speed of the predetermined body, the type of the three-dimensional object, and the like),
 generating a composite image in which a first image and a second image are combined (Ueno, Paragraph [0116], The display device 1 composites the image P1b <read on first image> and the image P2b <read on second image> to generate an image P3b),
(Ueno, Paragraph [0113], device 1 composites the image captured by the imaging unit),
 the second image representing the at least one type of object existing in the space (Ueno, Fig. 6, 7, Element P2a,  24d Virtual Space Data Paragraph [0115], In the scene of Step S2 illustrated in FIG. 7, the image for the right eye generated based on the virtual space data 24d <read on existing object type> )
and reflecting a position of the at least one type of object as seen in a depth direction in the first image (Ueno, Paragraph [0115], The movement of the three-dimensional object in the virtual space is reflected in the virtual space data 24d. As a result, the image for the right eye generated based on the virtual space data 24d and the object data 24b is changed to an image P2b in which the position of the three-dimensional object BL1 is moved in the right [0289], the user recognizes the display space 50 (see FIG. 38) having the depth in the Z-axis direction parallel to the user's eye direction), and causing the display apparatus to display the composite image (Ueno, Paragraph [0289], displays the composite images generated as described above)
Ueno does not explicitly disclose but Liang teaches a photodetector detecting return light returning from the at least one type of object (Liang, Paragraph [0103], This returning light may be further conditioned by optional analyzer 44 and then directed by an imaging lens 66 to sensor 68, such as a camera <read on photodetector>),
 the sensor outputting data representing a result of detection of the return light by the photodetector (Liang, Paragraph [0029], [0110], [0117], Returned light from object travels the same optical path and is recombined with light from the reference arm of interferometer. a lens positioned in the return path to direct image-bearing light from the tooth toward the sensor for obtaining image data from the portion of the light With high-speed electronics and software, two live video images can be displayed in the monitor to the user).
Liang and Ueno are analogous since both of them are dealing with display composite images in regard to the light effect. Ueno provided a way of displaying composite image by combining image from camera and the existing object in the space based on light effect. Liang provided a way of display composite image based on the light and the returning light from reflection of the objects defined within boundaries Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate returning light and boundaries of object taught by Liang into modified invention of Ueno such that during the preparing the composite image, system will be able to using the returning light effect for the object within defined boundaries to properly and accurately displaying the object based on light effect. 

Regarding Claim 15, it recites limitations similar in scope to the limitations of Claim 22 but as a method and the combination of Ueno and Liang teaches all the limitations as of Claim 22. Therefore is rejected under the same rationale.

Regarding Claim 16, the combination of Ueno and Liang teaches the invention in Claim 15.
(Liang, Paragraph [0013], [0093], [0103], combination as polarizing elements, reflectance light in the return path <read on return light> and sensed by camera 30 or 32 is predominantly back-scattered light, that portion of the reflectance that is desirable for combination with the fluorescence image data according to the present invention. the returning light directed to sensor 68 is fluorescence only. an apparatus that receives the reflection light from the diagnostic object and/or the fluorescence of the diagnostic object with different light irradiation), and 
the generating of the composite image includes determining a type of the at least one type of object by analyzing the fluorescent light and reflecting the type in the second image (Liang, Paragraph [0055], FIG. 17 is a block diagram showing combination of multiple types of images in order to form a composite image; [0093], analyzer combination as polarizing elements, reflectance light in the return path and sensed by camera is predominantly back-scattered light, that portion of the reflectance that is desirable for combination with the fluorescence image data).
As explained in rejection of claim 15, the obviousness for combining of returning light of Liang into Ueno is provided above.

Regarding Claim 17, the combination of Ueno and Liang teaches the invention in Claim 16.
(Liang, Paragraph [0013], apparatus that receives the reflection light from the diagnostic object and/or the fluorescence of the diagnostic object with different light irradiation [0019], a first polarizer in the illumination path for directing a polarized light to the object. A second polarizer is provided in the path of reflected light), and the generating of the composite image includes determining the type of the at least one type of object based on degree of depolarization of the polarization component included in the return light and reflecting the type in the second image (Liang, [0019], Intensity of these two polarization states of the reflected light can then be compared to calculate the degree of depolarization of light scattered from the object. The result of this comparison then provides information on a detected caries infection).
As explained in rejection of claim 15, the obviousness for combining of returning light of Liang into Ueno is provided above.


Regarding Claim 18, the combination of Ueno and Liang teaches the invention in Claim 15.
wherein the three- dimensional coordinate data is generated using coordinates of a position of the sensor in the space (Ueno, Paragraph [0095], [0119], The shape information is, for example, a collection of vertex coordinates of faces that constitute the three-dimensional object. the display units 32a and 32b may be projection devices that project images on retinas of the user using a light source such as a laser beam or the like)
Ueno does not explicitly disclose but Liang teaches a relative positional relationship between the sensor and the at least one type of object calculated based on a difference between an irradiation light emission time and a return light reception time (Liang, Paragraph [0013], [0112], apparatus that receives the reflection light from the diagnostic object and/or the fluorescence of the diagnostic object with different light irradiation. Collimating lenses in light sources 250a and 250b form images 252a and 252b, respectively, onto a cross point 256 of the object plane and optical axis. when the probe is not in the right position (indicating focus), images 252a and 252b do not overlap. FIG. 23C shows how this is implemented in one embodiment, with tooth 20 at different positions relative to cross point).
As explained in rejection of claim 15, the obviousness for combining of returning light of Liang into Ueno is provided above.

Regarding Claim 19, the combination of Ueno and Liang teaches the invention in Claim 15.
The combination further teaches wherein the at least one type of object is an organic substance stuck to an object existing in the space (Liang, Paragraph [0125], imaging apparatus 100 having a display 112. Display 112 could be, for example, organic light emitting diode (OLED) display that is coupled to handle. A displayed image could be provided for assisting in positioning probe).


Regarding Claim 20, the combination of Ueno and Liang teaches the invention in Claim 15.
The combination further teaches wherein the at least one type of object is aerosol existing in the space (Ueno, Fig. 1, Paragraph [0132], writing from/to the storage medium. control program 24a, the object data 24b, the acting data 24c; The three-dimensional object displayed in this way is, for example, smoke <read on aerosol>).

Regarding Claim 21, the combination of Ueno and Liang teaches the invention in Claim 20.
The combination further teaches wherein the return light is backscattered light generated as a result of scattering of the irradiation light by the at least one type of object (Liang, Paragraph [0013], an apparatus that receives the reflection light from the diagnostic object and/or the fluorescence of the diagnostic object with different light irradiation [0070], back-scattered reflectance may also be referred to as back-reflectance or simply as backscattering. Back-scattered reflectance is at the same wavelength as the excitation light).
As explained in rejection of claim 15, the obviousness for combining of returning light of Liang into Ueno is provided above.


Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. (US 20150253844 A1, hereinafter Ueno), in view of Liang et al. (US 20130302746 A1, hereinafter Liang) as applied to Claim 4 above, further in view of Endo et al. (US 20180192881 A1, hereinafter Endo)
	
Regarding Claim 5, the combination of Ueno and Liang teaches the invention in Claim 4.
Ueno does not explicitly disclose but Endo teaches wherein the representative position is a center of gravity of a density distribution of the at least one type of aerosol in the region inside the contour (Endo, Paragraph [0116], coordinates of the edge of the region can be used, but if the divided image is not rectangular, other coordinates (e.g. coordinates of center of gravity) may be used).
Endo and Ueno are analogous since both of them are dealing with display composite images in regard to the light effect. Ueno provided a way of displaying composite image by combining image from camera and the existing object in the space based on light effect. Endo provided a way of display composite image based on the position from center of gravity of a density distribution. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate center of gravity taught by Endo into modified invention of Ueno such that during the preparing the composite image, system will be able to create precisely image to display based on the center of gravity of the distribution of density.

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueno et al. (US 20150253844 A1, hereinafter Ueno) as applied to Claim 1 above, further in view of Bowers et al. (US 20170351241 A1, hereinafter Bowers)

Regarding Claim 13, Ueno teaches the invention in claim 1.
Ueno does not explicitly disclose but Bowers teaches wherein the controller further causes the display screen to display an image for warning a user in a case where a density of the at least one type of aerosol is greater than a threshold value (Bowers, Paragraph [0113], Table 1, Image Displays a user-defined image on the model development canvas. [0120], The data processing approach also acts as a filtering and summarization process that limits the amount of data passed to higher level entities such as control systems, human operators, cloud systems, enterprise servers, or other data end-points. The approach evaluates batched data acquired between two discrete date-times and reports a summary of the sensor data values and, eventually, the outcomes on system performance. In this way, results, alerts, and notifications can be generated at a rate that is separate from the sensor data polling rate and more reflective of the end use-case of the system operation information; [0138], Alert notifications are displayed within an alert window 1660. Notifications may be available for inspection from the current evaluation or from previous model evaluations [0141], This graphic representation is often referred to as a probability density function).
Bowers and Ueno are analogous since both of them are dealing with display combined data for composite images from multi dimensional data set in modelling. . 

	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190156563 A1	Image Processing Apparatus

US 20210287451 A1	System and method for handling assets for fabrication

US 20130215132 A1	System for reproducing virtual objects


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YuJang Tswei/Primary Examiner, Art Unit 2619